Luke, J.
1. The court did not err in overruling the demurrer to the petition.
(a) “A person occupies the position of a railroad passenger as respects the railroad company, who, having approached the railroad for that object, undertakes, with its express or implied consent, to travel in the car provided by it for the purpose.” Georgia Ry. & Elec. Co. v. Cole, 1 Ga. App. 33, 34; (57 S. E. 1026); Smith v. Seaboard Air Line Ry., 10 Ga. App. 227 (73 S. E. 253); Western & Atlantic R. Co. v. Voils, 98 Ga. *731446 (26 S. E. 483, 35 L. R. A. 655); 4 Elliott on Railroads, § 1579.
Decided March 6, 1924.
2. The court did not err in charging the jury relative to whether or not the plaintiff was, as alleged in the petition, a passenger of the defendant street-railway company at the time of his injury.
3. There is no merit in that ground of the motion for a new trial which complains that the court erred in permitting counsel for the plaintiff to propound to a witness certain alleged leading questions. The questions propounded were not leading questions, and, even if they had been, the allowance of such questions is within the sound discretion of the trial court, and there appears to have been no abuse of this discretion in the instant case. Wilborn v. Barnes, 28 Ga. App. 254 (4) (110 S. E. 738).
4. The other special grounds merely amplify the general grounds; and, there being evidence to authorize the verdict returned, the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., eoneur:

Linton A. Dean, Lamar Gamp, for plaintiff in error.
Porter & Melane, contra.